DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are pending.

Claim Objections
Claims 8-12 are objected to because of the following informalities:  
In claim 8, applicant repeats “predetermine at least one digit to be removed from a first authenticity function output prior to the output of the first authenticity function output,” where, given that the second recitation follows a “second authenticity function,” examiner believes that applicant intended to claim, in this second instance, “predetermine at least one digit to be removed from a second authenticity function output prior to the output of the second authenticity function output.”
In claim 8, applicant recites “outputting a set of digits from the authenticity function,” where it appears this should read: “outputting a set of digits from the second authenticity function.”
In claim 10, applicant recites “after the step of stripping at least one digit”; however, given applicant’s claim amendments, this should read: “after the step of removing at least one digit.”
Claims 9 and 11-12 are objected to by virtue of their dependency. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 8 is directed to a method, claim 13 a system. Thus, the claims are directed to statutory categories of invention. However, claims 8-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. MPEP 2106.04.

Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).
The abstract idea of claim 8 is defined as:
predetermine at least one digit to be removed from a first authenticity function output prior to the output of the first authenticity function output;
generate, based on a first time, the first authenticity function output comprising a plurality of digits; and
remove the at least one predetermined digit from the first authenticity function output to generate a first code;
determine a current time;
inputting the current time to a second authenticity function;
predetermine at least one digit to be removed from a first authenticity function output prior to the output of the first authenticity function output;
outputting a set of digits from the authenticity function;
inputting the set of digits to a ruleset;
removing the at least one predetermined digits from the set of digits to generate a code.

The abstract idea of claim 13 is defined as:
predetermine one or more digits to be removed from a first authenticity function output prior to the output of the first authenticity function output;
use time as a variable to generate the first authenticity function output, and a ruleset which uses the first authenticity function output as an input and strips the one or more digits from the first authenticity function output, the ruleset outputting a first set of digits, and a final step which substitutes some letters for one or more of the digits before outputting the code;
[include] a copy of the authenticity function using time as an input and outputting a second authenticity function output to predetermine digits from the second authenticity function output prior to the output of the second authenticity function output; and
[include] a copy of the ruleset which inputs the second authenticity function output and strips predetermined digits from the second authenticity function output to determine a second code which may be checked against the first code. 

The abstract idea steps recited in claims 8 and 13 are those which could be performed mentally, including with pen and paper. As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The steps in these claims define a mental process as follows. Though the claims have some distinction, they can be performed mentally. One could mentally define a set of rules that includes: predetermine a number of digits to be removed from a string of characters; adjust the string of characters based on a timestamp; truncate the string of characters to the desired length to generate a fist code; repeat this process at a second location to generate a second code; compare the first, second codes for authentication purposes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claim is directed to determining an authentication function output with time as a variable, which constitutes a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, the drafted process is comparable to a mathematical relationships, mathematical formulas or equations, mathematical calculations process. If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of mathematical relationships, mathematical formulas or equations, mathematical calculations, but for the recitation of generic computer components, then it falls within the Mathematical Concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool. In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application. Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology. 
Claim 8 recites the following additional elements:
computer-implemented [method]; code; remote authenticity device; radio receiver; remote server; memory; processor; at least one display.
Claim 13 recites the following additional elements:
authenticity device; first processor; first memory; application; mobile smart device; instructions; wide area network; memory; processor; wired or wireless adapter; server; second processor; second memory.

These elements are merely instructions to apply the abstract idea to a computer, as seen in applicant’s para. [0033]; Figs. 1 and 2. Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, as described in MPEP 2106.05(f), they do not integrate the abstract idea into a practical application. 
	The additional element in claim 8 describing: “using a remote authenticity device”; “receiving a radio signal on a radio receiver and demodulating the signal”; “using a remote server”; “transmitting code to at least one display on the remote authenticity device” are insignificant extra-solution activity, as per MPEP 2106.05(g), since they merely describe necessary data gathering and outputting. Likewise, references in claim 13 to “storing” and “the server receiving an authenticity check request from the application running on the mobile smart device” are also insignificant extra-solution activity, as per MPEP 2106.05(g), since they merely describe necessary data gathering, storing, and outputting.
	The combination of these elements represents nothing more than a generic computing system, which sends and receives data. 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). See MPEP 2106.05. 
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). MPEP 2106.05. 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. Applicant’s elements in combination represent nothing more than a generic computing system, which sends and receives data.
Therefore, applicant has not claimed significantly more than the abstract idea. 
	The additional element noted as insignificant extra-solution activity are reevaluated at Step 2B; however, they’re still not significantly more.
Receiving or transmitting data over a network (claim 8: “using a remote authenticity device”; “receiving a radio signal on a radio receiver and demodulating the signal”; “using a remote server”; “transmitting code to at least one display on the remote authenticity device”; claim 13: “the server receiving an authenticity check request from the application running on the mobile smart device”) is recognized by the courts as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see MPEP 2106.05(d)), and therefore is not significantly more. (See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.)
Presenting offers and gathering statistics for display (claim 8: “transmitting code to at least one display on the remote authenticity device”) is recognized by the courts as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see MPEP 2106.05(d)), and therefore is not significantly more. (See OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.)
Storing and retrieving information in memory (claim 13: “storing”) is recognized by the courts as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see MPEP 2106.05(d)), and therefore is not significantly more. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).)
Additionally and alternatively, examiner notes that the “receiving a radio signal on a radio receiver and demodulating the signal” is well-understood, routine, conventional activity, as evidenced by Fukawa (US 6112187; col. 4, lines 40 to 50), Mullen (US 20080029607; para. [0007]), and Mullen (US 20080035738; para. [0007]). This is a factual determination to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity.
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claim 9 describes further details regarding the additional elements. While helpful, this is not significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings.
	Claim 10 embellishes the abstract idea with additional steps. While helpful, this is not significantly more, and merely serves to narrow the abstract idea. The additional elements (“database”) are recited at a high level of generality, such that they’re merely applying the abstract idea (see MPEP 2106.05(f)). Therefore, it would still fall into the same groupings.
	Claims 11-12 embellish the abstract idea with additional steps. While helpful, this is not significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings.
Claim 14 embellishes the abstract idea with additional steps. While helpful, this is not significantly more, and merely serves to narrow the abstract idea. The additional elements (“first radio receiver”; “second radio receiver”) are recited at a high level of generality, such that they’re merely applying the abstract idea (see MPEP 2106.05(f)). The “receiving” step, for the reasons set forth above, is insignificant extra-solution activity that’s not significantly more. Therefore, it would still fall into the same groupings.
Claims 15-16 embellish the abstract idea with additional steps. While helpful, this is not significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings.
Claim 17 embellishes the abstract idea with additional steps. While helpful, this is not significantly more, and merely serves to narrow the abstract idea. The additional elements (“application”) are recited at a high level of generality, such that they’re merely applying the abstract idea (see MPEP 2106.05(f)). The “receive[ing]” and “display[ing]” steps, for the reasons set forth above, are insignificant extra-solution activity that’s not significantly more. Therefore, it would still fall into the same groupings.
Claim 18 embellishes the abstract idea with additional steps. While helpful, this is not significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings.
Claim 19 embellishes the abstract idea with additional steps. While helpful, this is not significantly more, and merely serves to narrow the abstract idea. The additional elements (“display”) are recited at a high level of generality, such that they’re merely applying the abstract idea (see MPEP 2106.05(f)). The “display[ing]” step, for the reasons set forth above, is insignificant extra-solution activity that’s not significantly more. Therefore, it would still fall into the same groupings.
Claim 20 embellishes the abstract idea with additional details. While helpful, this is not significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 8-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen (US 20080029607) in view of Dobaj (US 20160321677), Fukawa (US 6112187), and Arndt et al. (US 20010047335).

Claim 1
Mullen discloses: a system for verifying authenticity {processing/authorizing facility authenticates or verifies authenticity of dynamic credit card number; para. [0060]; system described in para. [0070]}, comprising: 
an authenticity device including a processor electrically connected to a memory {authenticity device defined by dynamic credit card 200, which includes a processor 240 and memory 230 that are electrically connected; Fig. 2; para. [0076]; note that authenticity is simply a labeling term, given that it doesn’t functionally or structurally differentiate the device}, the memory having stored on it instructions configured to execute an authenticity algorithm {private key or equation, i.e. an authenticity algorithm, stored in the memory of a dynamic credit card; para. [0053]}, the instructions, when executed by the processor, configured at least: 
generate, based on a first time, the first authenticity function output comprising a plurality of digits {portion 150 shows an example of a dynamic number, particularly a dynamic credit card number, that is dependent on time, i.e. first authenticity function output comprising a plurality of digits; para. [0072]}; and 
remove at least one predetermined digit from the first authenticity function output to generate a first code {if the answer is larger than the number of digits utilized to represent a dynamic number than the number may be scaled down using a MOD operation or by simply cutting off either the appropriate number of starting or end bits, i.e. generated first code; para. [0072]}; 
a server receiving an authenticity check request {receiving facility, which includes a processing/authorization server, i.e. a server, may utilize the retrieved information to confirm that the dynamic information is valid, i.e. receives an authenticity check request; para. [0113]}, the server including: 
a second processor electrically connected to a second memory, the second memory including a copy of second instructions configured to execute the authenticity algorithm {a remote processing/authorization facility may, for example, perform the same process as the dynamic credit card and compare the facility's dynamic number with the received dynamic number for verification, i.e. copy of second instructions configured to execute the authenticity algorithm; para. [0063]; memory understood in context of server described in para. [0113]}, the second instructions, when executed by the second processor, configured to at least:
generate, based on a second time, the second authenticity function output {at the processing/authorization facility, the dynamic credit card number may be received and either decoded based on a replica, i.e. copy, of the private key and/or private number of the credit card that is stored at, or accessible by, the facility, where it’s indicated that this key may be an equation or algorithm, coded in the same manner for a particular period of time; para. [0012], [0058], [0059], [0060]}; 
remove at least one predetermined digit from the second authenticity function output to generate a second code {processing/authorization side may then perform the same operation, i.e. removing at least one digit using a MOD operation or by simply cutting off either the appropriate number of starting or end bits, to generate a second code and compare the results; para. [0072]}; 
wherein the authenticity function and copy of the authenticity function are synchronized using a plurality of time intervals, the time data obtained from the time intervals input to both the authenticity device and the server {portion 150 shows an example of a dynamic number, particularly a dynamic credit card number, that is dependent on time, i.e. authenticity device time data input; para. [0072]; processing facility may also have a clock and may utilize the private key, private credit card number, the dynamic number, and the time to verify that the dynamic number is correct for that period, i.e. authenticity server time data input; para. [0053]; synchronized described in para. [0056]}. 
Mullen doesn’t explicitly disclose: a system for verifying the authenticity of goods; a mobile smart device including a display to display a second code; a server electronically connected to the mobile smart device; transmit the second code to the mobile smart device; the plurality of time intervals being contained in a radio signal, the radio signal being demodulated; predetermine at least one digit to be removed from a first authenticity function output prior to the output of the first authenticity function output; predetermine at least one digit to be removed from a second authenticity function output prior to the output of the second authenticity function output.
However, Dobaj teaches a similar system for product authentication. Dobaj discloses: a system for verifying the authenticity of goods {products or goods described in para. [0048]}; a mobile smart device including a display to display a second code {AutheTICK Verifier seen in Fig. 14, with a device to display codes; para. [0171]}; a server electronically connected to the mobile smart device {consumer may pass an ID to a verification server to verify if the code is genuine; para. [0183]; note that given communication between server and electronic device used to scan code, it’s evident that these components are electronically connected; para. [0183]}; transmit the second code to the mobile smart device {codes output to mobile smart device seen in Fig. 14; para. [0171]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mullen to include the features of Dobaj. Given that Mullen is directed to reducing fraudulent activity, one of ordinary skill in the art would have been motivated to provide means of labelling products uniquely such that the consumer and/or retailer is able to verify the authenticity of the product quickly and automatically through their own portable electronic devices {para. [0007] of Dobaj}. One of ordinary skill would have been motivated to reduce fraud, and therefore it would have been obvious to one of ordinary skill in the art to modify Mullen with Dobaj. 
The combination of Mullen and Dobaj doesn’t explicitly disclose: the plurality of time intervals being contained in a radio signal, the radio signal being demodulated; predetermine at least one digit to be removed from a first authenticity function output prior to the output of the first authenticity function output; predetermine at least one digit to be removed from a second authenticity function output prior to the output of the second authenticity function output.
However, Fukawa teaches a similar system for generating passwords. Fukawa discloses: the plurality of time intervals being contained in a radio signal, the radio signal being demodulated {two computers synchronized to each other at the beginning of and during encryption and decryption, where clocks of clock circuits are matched on the basis of a reference time contained in a radio wave signal being sent from a reference radio wave transmitting station or a GPS (Global Positioning System); col. 4, lines 33 to 47; note that understood radio signal demodulated, given that Fukawa describes using information extracted form radio signal to adjust time; col. 13, lines 25 to 30}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Mullen and Dobaj to include the features of Fukawa. Given that Mullen is directed to reducing fraudulent activity via time synchronization, one of ordinary skill in the art would have been motivated to facilitate the transmission of time data to ensure proper synchronization before and during encryption, thereby preventing illicit use and decryption {col. 1, line 64 to col. 2, line 3; col. 4, lines 33 to 47 of Fukawa}. One of ordinary skill would have been motivated to reduce illicit use and decryption, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Mullen and Dobaj with Fukawa. 
The combination of Mullen, Dobaj, and Fukawa doesn’t explicitly disclose: predetermine at least one digit to be removed from a first authenticity function output prior to the output of the first authenticity function output; predetermine at least one digit to be removed from a second authenticity function output prior to the output of the second authenticity function output.
However, Arndt teaches a similar system for secure payments with limited use transaction codes. Arndt discloses: predetermine at least one digit to be removed from a first authenticity function output prior to the output of the first authenticity function output {generated 16 digit number (45) is selectively truncated to form an 11 digit number and a standard prefix of four digits is added by a number generator 46, i.e. predetermine at least one digit to be removed, where the first authenticity function output is defined by the generated limited use credit card number; para. [0063]}; predetermine at least one digit to be removed from a second authenticity function output prior to the output of the second authenticity function output {number generator 417 generates a credit card number using the serial number for the customer's software module, the encryption key for the customer which are retrieved from the customers database 415, and the received time window (step S45), where the generation process is the same as that described with respect to Figs. 3, 4 and 7, i.e. predetermine at least one digit to be removed, where the second authenticity function output is defined by the generated limited use credit card number used for comparison purposes; para. [0063], [0089]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Mullen, Dobaj, and Fukawa to include the features of Arndt. Given that Mullen is directed to reducing fraudulent activity, one of ordinary skill in the art would have been motivated to provide for uniquely generated numbers used in a customer transaction, thereby reducing the likelihood of a fraudster being able to obtain a valid limited use number {para. [0004] of Arndt}. One of ordinary skill would have been motivated to reduce the likelihood of fraudsters obtaining valid numbers, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Mullen, Dobaj, Fukawa with Arndt. 

Claim 2
Regarding claim 2, the combination of Mullen, Dobaj, Fukawa, and Arndt discloses the features of claim 1. Fukawa further discloses: the radio signal containing the time data is broadcast from a single transmitter or a plurality transmitters {via transmitting station 3A; Fig. 13; col. 12, lines 54 to 55}.

Claim 3
Regarding claim 3, the combination of Mullen, Dobaj, Fukawa, and Arndt discloses the features of claim 1. Mullen further discloses: the server {receiving facility includes a processing/authorization server, i.e. a manufacturer server; para. [0113]}; identification information {dynamic credit card number, for example; para. [0051], [0060]}. 
Dobaj further discloses: the mobile smart device provides identification information found on the goods or the packaging of the goods to the server {consumer may pass an ID, i.e. identification information found on the goods or the packaging of the goods, to a server; para. [0183]; mobile smart device seen in Fig. 14; para. [0171]}.

Claim 4
Regarding claim 4, the combination of Mullen, Dobaj, Fukawa, and Arndt disclose the features of claim 3. Mullen further discloses: the identification information is keyed to the copy of the authenticity algorithm on the server {dynamic credit card number may be received and either decoded based on a replica of the private key and/or private number of the credit card that is stored at, or accessible by, the facility, i.e. keyed to the copy of the authenticity algorithm; para. [0060]}.
Claim 5
Regarding claim 5, the combination of Mullen, Dobaj, Fukawa, and Arndt discloses the features of claim 2. Mullen further discloses: each of the plurality of time intervals is divided in to a first guard interval, a display interval, and a second guard interval {a number displayed in the first half of an interval defines a display interval; the interval that starts in the second half of an interval, i.e. as the number begins to disappear, defines the first guard interval; the time interval that occurs when the number has disappeared and before the time change defines the second guard interval; para. [0074]; note that these terms are simply labeling terms for intervals, given that they don’t functionally or structurally differentiate the device}.

Claim 7
Regarding claim 7, the combination of Mullen, Dobaj, Fukawa, and Arndt discloses the features of claim 1. Mullen further discloses: the first code and the second code {as described in para. [0072]}.
Dobaj further discloses: the codes are picture codes {picture codes depicted in first screenshot 1400A; para. [0171]}.

Claim 21
Regarding claim 21, the combination of Mullen, Dobaj, Fukawa, and Arndt discloses the features of claim 1. Arndt further discloses: receive an indication of a product associated with the authenticity device, wherein predetermining the at least one digit to be removed from a first authenticity function output is based at least in part on the indication of the product {examiner notes that selective truncation, i.e. predetermining the at least one digit to be removed, occurs in context of indication of transaction, i.e. indication of product; para. [0072]}.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mullen, Dobaj, Fukawa, and Arndt, further in view of Bomar et al. (US 20140041018).

Claim 6
Regarding claim 6, the combination of Mullen, Dobaj, Fukawa, and Arndt discloses the features of claim 1, but doesn’t explicitly disclose: randomly select a set of digits independently determined for each time interval to be stripped.
However, Bomar teaches a similar system for data security. Bomar discloses: randomly select a set of digits independently determined for each time interval to be stripped {after middle digits value 704 has been populated, the tokenizer and/or any other processor configured to perform tokenization can be configured to replace the digits included in middle digits value 704 with a tokenized number that has been randomly created to represent the middle digits originally populating middle digits 404; para. [0136], [0143]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Mullen, Dobaj, Fukawa, and Arndt to include the features of Bomar. Given that Mullen is directed to reducing fraudulent activity, one of ordinary skill in the art would have been motivated to provide greater security by including randomness to the number generation process. One of ordinary skill would have been motivated to increase security, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Mullen, Dobaj, Fukawa, and Arndt with Bomar. 


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen in view of Dobaj and Arndt.

Claim 8
Regarding claim 8, Mullen discloses: a computer-implemented method for creating a code for use in verifying the authenticity {processing/authorizing facility authenticates or verifies authenticity of generated code; para. [0060], [0072]}, comprising: 
using a remote authenticity device {remote authenticity device defined by dynamic credit card 200, which includes a processor 240 and memory 230 that are electrically connected; Fig. 2; para. [0076]; note that authenticity is simply a labeling term, given that it doesn’t functionally or structurally differentiate the device}:
generate, based on a first time, the first authenticity function output comprising a plurality of digits {portion 150 shows an example of a dynamic number, particularly a dynamic credit card number, that is dependent on time, i.e. first authenticity function output comprising a plurality of digits; para. [0072]}; and 
remove at least one predetermined digit from the first authenticity function output to generate a first code {if the answer is larger than the number of digits utilized to represent a dynamic number than the number may be scaled down using a MOD operation or by simply cutting off either the appropriate number of starting or end bits, i.e. generated first code; para. [0072]}; 
determining a current time by receiving a radio signal on a radio receiver and demodulating the radio signal {card may receive a transmitted timing signal, e.g. an atomic clock signal via radio signals; para. [0007], [0015]; receiver 260 described in para. [0076], where understood that receives radio signals, as described in para. [0007], [0015]; note that radio signal demodulated, given that Mullen describes using information extracted from radio signal as input to timing signal}; 
	using a remote server {receiving facility, which includes a processing/authorization server, i.e. a server, may utilize the retrieved information to confirm that the dynamic information is valid; para. [0113]}:
inputting the current time to a second authenticity function stored in a memory and executed on a processor of the server {at the processing/authorization facility, equation or algorithm coded in a similar manner to credit card 200 for a particular period of time that’s input; para. [0012], [0058], [0059], [0060]}; 
outputting a set of digits from the authenticity function {at the processing/authorization facility, the dynamic credit card number may be received and either decoded based on a replica of the private key and/or private number of the credit card that is stored at, or accessible by, the facility, i.e. outputting a set of digits from the authenticity function; para. [0012], [0058], [0059], [0060]}; 
inputting the set of digits to a ruleset stored on the memory and executing on the processor {a remote processing/authorization facility may, for example, perform the same process as the dynamic credit card and compare the facility's dynamic number with the received dynamic number for verification, i.e. inputting the set of digits to a ruleset stored on the memory and executing on the processor; para. [0063]}; 
removing at least one predetermined digit from the set of digits to generate a code {processing/authorization side may then perform the same operation, i.e. removing at least one digit using a MOD operation or by simply cutting off either the appropriate number of starting or end bits, to generate a code and compare the results; para. [0072]}; 
transmitting the code to at least one display on the remote authenticity device {via display circuitry 220 on dynamic credit card 200, i.e. an authenticity device; para. [0076]}.
Mullen doesn’t explicitly disclose: a computer-implemented method for creating a code for use in verifying the authenticity of goods; predetermine at least one digit to be removed from a first authenticity function output prior to the output of the first authenticity function output; predetermine at least one digit to be removed from a second authenticity function output prior to the output of the second authenticity function output. 
Dobaj teaches a similar system for product authentication. Dobaj discloses: a computer-implemented method for creating a code for use in verifying the authenticity of goods {verifying authenticity of products or goods described in para. [0048]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mullen to include the features of Dobaj. Given that Mullen is directed to reducing fraudulent activity, one of ordinary skill in the art would have been motivated to provide means of labelling products uniquely such that the consumer and/or retailer is able to verify the authenticity of the product quickly and automatically through their own portable electronic devices {para. [0007] of Dobaj}. One of ordinary skill would have been motivated to reduce fraud, and therefore it would have been obvious to one of ordinary skill in the art to modify Mullen with Dobaj. 
The combination of Mullen and Dobaj doesn’t explicitly disclose: predetermine at least one digit to be removed from a first authenticity function output prior to the output of the first authenticity function output; predetermine at least one digit to be removed from a second authenticity function output prior to the output of the second authenticity function output.
However, Arndt teaches a similar system for secure payments with limited use transaction codes. Arndt discloses: predetermine at least one digit to be removed from a first authenticity function output prior to the output of the first authenticity function output {generated 16 digit number (45) is selectively truncated to form an 11 digit number and a standard prefix of four digits is added by a number generator 46, i.e. predetermine at least one digit to be removed, where the first authenticity function output is defined by the generated limited use credit card number; para. [0063]}; predetermine at least one digit to be removed from a second authenticity function output prior to the output of the second authenticity function output {number generator 417 generates a credit card number using the serial number for the customer's software module, the encryption key for the customer which are retrieved from the customers database 415, and the received time window (step S45), where the generation process is the same as that described with respect to Figs. 3, 4 and 7, i.e. predetermine at least one digit to be removed, where the second authenticity function output is defined by the generated limited use credit card number used for comparison purposes; para. [0063], [0089]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Mullen and Dobaj to include the features of Arndt. Given that Mullen is directed to reducing fraudulent activity, one of ordinary skill in the art would have been motivated to provide for uniquely generated numbers used in a customer transaction, thereby reducing the likelihood of a fraudster being able to obtain a valid limited use number {para. [0004] of Arndt}. One of ordinary skill would have been motivated to reduce the likelihood of fraudsters obtaining valid numbers, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Mullen and Dobaj with Arndt. 

Claim 9
Regarding claim 9, the combination of Mullen, Dobaj, and Arndt discloses the features of claim 8. Mullen further discloses: the radio receiver, memory, processor and display are all part of a single device {receiver 260, memory 230, processor 240, and display circuitry 220 part of single device, i.e. dynamic credit card 200; para. [0076]; note that receiver 260 defines radio receiver, given that it receives radio signals; para. [0007], [0015]}.

Claim 10
Regarding claim 10, the combination of Mullen, Dobaj, and Arndt discloses the features of claim 8. Mullen further discloses: after the step of stripping at least one digit, inputting the result to a database to determine a matching code {after MOD operation, i.e. stripping at least one digit, received information is decoded by inputting into a table and/or memory, i.e. a database, where a match is determined; para. [0072]}.
Dobaj further discloses: the codes are picture codes {picture codes depicted in first screenshot 1400A; para. [0171]}.

Claim 11
Regarding claim 11, the combination of Mullen, Dobaj, and Arndt discloses the features of claim 8. Mullen further discloses: the ruleset strips a static set of digits from the set of digits {an appropriate, i.e. static, set of digits, as described in para. [0072]}.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mullen, Dobaj, and Arndt, further in view of Bomar.

Claim 12
Regarding claim 12, the combination of Mullen, Dobaj, and Arndt discloses the features of claim 8, but doesn’t explicitly disclose: the ruleset dynamically determines a set of digits to strip for each time interval.
However, Bomar teaches a similar system for data security. Bomar discloses: the ruleset dynamically determines a set of digits to strip for each time interval {after middle digits value 704 has been populated, the tokenizer and/or any other processor configured to perform tokenization can be configured to replace the digits included in middle digits value 704 with a tokenized number that has been randomly created to represent the middle digits originally populating middle digits 404; para. [0136], [0143]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Mullen, Dobaj, and Arndt to include the features of Bomar. Given that Mullen is directed to reducing fraudulent activity, one of ordinary skill in the art would have been motivated to provide greater security by including randomness to the ruleset. One of ordinary skill would have been motivated to increase security, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Mullen, Dobaj, and Arndt with Bomar. 

Claims 13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen in view of Dobaj, Bomar, and Arndt.

Claim 13
Regarding claim 13, Mullen discloses: a system for verifying authenticity {processing/authorizing facility authenticates or verifies authenticity of dynamic credit card number; para. [0060]}, comprising: 
an authenticity device {authenticity device defined by dynamic credit card 200; Fig. 2; para. [0076]; note that authenticity is simply a labeling term, given that it doesn’t functionally or structurally differentiate the device} including:
a first processor electrically connected to a first memory {authenticity device defined by dynamic credit card 200, which includes a processor 240 and memory 230 that are electrically connected; Fig. 2; para. [0076]}, the first memory having stored on it an authenticity function executing on the first processor which uses time as a variable to generate a first authenticity function output {portion 150 shows an example of a dynamic number, particularly a dynamic credit card number, that is dependent on time, i.e. uses time as a variable to generate a first authenticity function output; para. [0072]}, and a ruleset which uses the first authenticity function output as an input and strips one or more digits from the first authenticity function output, the ruleset outputting a first set of digits {if the answer is larger than the number of digits utilized to represent a dynamic number than the number may be scaled down using a MOD operation or by simply cutting off either the appropriate number of starting or end bits, i.e. ruleset that strips one or more digits from the first authenticity function output, the ruleset outputting a first set of digits; para. [0072]}; 
a server electronically connected to a wide area network {receiving facility includes a processing/authorization server, i.e. a server; para. [0113]; network shown in Fig. 5; para. [0084]}, the server receiving an authenticity check request from the application running on the mobile smart device {receiving facility, which includes a processing/authorization server, i.e. a manufacturer server, may utilize the retrieved information to confirm that the dynamic information is valid, i.e. receives an authenticity check request; para. [0113]}, the server including: 
a second processor electrically connected to a second memory, the second memory including a copy of the authenticity algorithm {at the processing/authorization facility, the dynamic credit card number may be received and either decoded based on a replica, i.e. copy, of the private key and/or private number of the credit card that is stored at, or accessible by, the facility, where it’s indicated that this key may be an equation or algorithm, coded in the same manner for a particular period of time; para. [0012], [0058], [0059], [0060]; memory understood in context of server described in para. [0113]}}, the copy of the authenticity algorithm including: 
a copy of the authenticity function using time as an input and outputting a second authenticity function output {at the processing/authorization facility, the dynamic credit card number may be received and either decoded based on a replica, i.e. copy, of the private key and/or private number of the credit card that is stored at, or accessible by, the facility, where it’s indicated that this key may be an equation or algorithm, with time as input; para. [0058], [0060]; para. [0113]}; and 
a copy of the ruleset which inputs the second authenticity function output and strips predetermined digits from the second authenticity function output to determine a second code which may be checked against the first code from the authenticity device {processing/authorization side may then perform the same operation, i.e. stripping at least one digit using a MOD operation or by simply cutting off either the appropriate number of starting or end bits, to generate a second code and compare the results; para. [0072]}.
Mullen doesn’t explicitly disclose: a system for verifying the authenticity of goods; a final step which substitutes some letters for one or more of the digits before outputting the code; an application configured to run on a mobile smart device, the application including instructions for connecting to wide area network, the mobile smart device including a memory for storing the application, a processor for executing the application, and a wired or wireless adapter for accessing the wide area network; predetermines one or more digits to be removed from a first authenticity function output prior to the output of the first authenticity function output; predetermine digits from the second authenticity function output prior to the output of the second authenticity function output.
However, Dobaj teaches a similar system for product authentication. Dobaj discloses: a system for verifying the authenticity of goods {products or goods described in para. [0048]}; an application configured to run on a mobile smart device, the application including instructions for connecting to wide area network {AutheTICK Verifier defines an application configured to run on a mobile smart device, the application including instructions for connecting to wide area network, as depicted in Fig. 14; para. [0171]}; the mobile smart device including a memory for storing the application, a processor for executing the application, and a wired or wireless adapter for accessing the wide area network {electronic device 204 includes one or more processors 210 for executing and a memory 212 for storing, along with a communication stack or wired/wireless adapter for accessing the network; para. [0080], [0081], [0082]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mullen to include the features of Dobaj. Given that Mullen is directed to reducing fraudulent activity, one of ordinary skill in the art would have been motivated to provide means of labelling products uniquely such that the consumer and/or retailer is able to verify the authenticity of the product quickly and automatically through their own portable electronic devices {para. [0007] of Dobaj}. One of ordinary skill would have been motivated to reduce fraud, and therefore it would have been obvious to one of ordinary skill in the art to modify Mullen with Dobaj. 
The combination of Mullen and Dobaj doesn’t explicitly disclose: a final step which substitutes some letters for one or more of the digits before outputting the code; predetermines one or more digits to be removed from a first authenticity function output prior to the output of the first authenticity function output; predetermine digits from the second authenticity function output prior to the output of the second authenticity function output.
However, Bomar teaches a similar system for data security. Bomar discloses: a final step which substitutes some letters for one or more of the digits before outputting the code {unique letters used in place of digits; para. [0140]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Mullen and Dobaj to include the features of Bomar. Given that Mullen is directed to reducing fraudulent activity, one of ordinary skill in the art would have been motivated to provide greater security by including randomness to the ruleset. One of ordinary skill would have been motivated to increase security, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Mullen and Dobaj with Bomar. 
The combination of Mullen, Dobaj, and Bomar doesn’t explicitly disclose: predetermines one or more digits to be removed from a first authenticity function output prior to the output of the first authenticity function output; predetermine digits from the second authenticity function output prior to the output of the second authenticity function output.
However, Arndt teaches a similar system for secure payments with limited use transaction codes. Arndt discloses: predetermines one or more digits to be removed from a first authenticity function output prior to the output of the first authenticity function output {generated 16 digit number (45) is selectively truncated to form an 11 digit number and a standard prefix of four digits is added by a number generator 46, i.e. predetermine at least one digit to be removed, where the first authenticity function output is defined by the generated limited use credit card number; para. [0063]}; predetermine digits from the second authenticity function output prior to the output of the second authenticity function output {number generator 417 generates a credit card number using the serial number for the customer's software module, the encryption key for the customer which are retrieved from the customers database 415, and the received time window (step S45), where the generation process is the same as that described with respect to Figs. 3, 4 and 7, i.e. predetermine at least one digit to be removed, where the second authenticity function output is defined by the generated limited use credit card number used for comparison purposes; para. [0063], [0089]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Mullen, Dobaj, and Bomar to include the features of Arndt. Given that Mullen is directed to reducing fraudulent activity, one of ordinary skill in the art would have been motivated to provide for uniquely generated numbers used in a customer transaction, thereby reducing the likelihood of a fraudster being able to obtain a valid limited use number {para. [0004] of Arndt}. One of ordinary skill would have been motivated to reduce the likelihood of fraudsters obtaining valid numbers, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Mullen, Dobaj, and Bomar with Arndt. 

Claim 16
Regarding claim 16, the combination of Mullen, Dobaj, Bomar, and Arndt discloses the features of claim 13. Mullen further discloses: the ruleset strips a static set of digits in each time interval {static set of digits being removed or stripped described in para. [0072]}.

Claim 17
Regarding claim 17, the combination of Mullen, Dobaj, Bomar, and Arndt discloses the features of claim 13. Mullen further discloses: second code {second code, e.g. a private key or a private credit card number, described in relation to processing; para. [0072]}.
Dobaj further discloses: an application on the mobile smart device receives the code, and displays the code on a display of the mobile smart device {codes output to application on mobile smart device seen in Fig. 14; para. [0171]}.

Claim 19
Regarding claim 19, the combination of Mullen, Dobaj, Bomar, and Arndt discloses the features of claim 13. Mullen further discloses: output from the authenticity algorithm {as described in para. [0072]}. 
Dobaj further discloses: a display electrically connected to a first processor, the display configured to display output {display with output seen in Fig. 14; para. [0171]; one or more processors 210; para. [0080]}.

Claim 20
Regarding claim 20, the combination of Mullen, Dobaj, Bomar, and Arndt discloses the features of claim 13. Mullen further discloses: the code is at least six characters long {dynamic credit card number 131 at least six characters; Fig. 1; para. [0050]}.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mullen, Dobaj, Bomar, and Arndt, further in view of Fukawa.

Claim 14
Regarding claim 14, the combination of Mullen, Dobaj, Bomar, and Arndt discloses the features of claim 13. Mullen further discloses: a first radio receiver electrically connected to the first processor {receiver 260 described in para. [0076], where understood that receives radio signals, as described in para. [0007], [0015]; note that understood radio signal demodulated, given that Mullen describes using information extracted form radio signal to adjust time}.
The combination of Mullen, Dobaj, Bomar, and Arndt doesn’t explicitly disclose: a second radio receiver electrically connected to the second processor, the first radio receiver and second radio receiver receiving a radio signal including information providing the current time.
However, Fukawa teaches a similar system for generating passwords. Fukawa discloses: a second radio receiver electrically connected to the second processor, the first radio receiver and second radio receiver receiving a radio signal including information providing the current time {radio receivers 1A1 define first, second receiver, the first radio receiver and second radio receiver receiving a radio signal including information providing the current time; col. 12, lines 50 to 55; note that processor evident given computers 1A and 1Ab; col. 12, lines 50 to 55}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Mullen, Dobaj, Bomar, and Arndt to include the features of Fukawa. Given that Mullen is directed to reducing fraudulent activity via time synchronization, one of ordinary skill in the art would have been motivated to facilitate the transmission of time data to ensure proper synchronization before and during encryption, thereby preventing illicit use and decryption {col. 1, line 64 to col. 2, line 3; col. 4, lines 33 to 47 of Fukawa}. One of ordinary skill would have been motivated to reduce illicit use and decryption, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Mullen, Dobaj, Bomar, and Arndt with Fukawa. 

Claim 15
Regarding claim 15, the combination of Mullen, Dobaj, Bomar, Arndt, and Fukawa discloses the featuers of claim 14. Mullen further discloses: the current time is continuously sent to the first processor for use in the authenticity function and second processor for use in the copy of the authenticity function {as described in para. [0014], [0015]; note that understood second processor involved in processing replica or copy; para. [0060]}.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mullen, Dobaj, Bomar, and Arndt, further in view of Rivest et al. (US 4405829).

Claim 18
Regarding claim 18, the combination of Mullen, Dobaj, Bomar, and Arndt discloses the features of claim 13, but doesn’t explicitly disclose: the letters are substituted for numbers according to the relationship of the letter’s position in the alphabet, with the first position, or one being assigned to the letter A, and the last position, or 26 being assigned to the letter Z.
However, Rivest teaches a similar system for enciphering a message to be sent. Rivest discloses: the letters are substituted for numbers according to the relationship of the letter’s position in the alphabet, with the first position, or one being assigned to the letter A, and the last position, or 26 being assigned to the letter Z {the message is encoded with two English letters in a block, by substituting for each letter a two-digit number: blank=00, A=01, B=02, . . . , Z=26; col. 12, lines 15 to 20}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Mullen, Dobaj, Bomar, and Arndt to include the features of Rivest. Given that Mullen is directed to reducing fraudulent activity, one of ordinary skill in the art would have been motivated to provide greater security by incorporating encryption features. One of ordinary skill would have been motivated to increase security, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Mullen, Dobaj, Bomar, and Arndt with Rivest. 


Response to Arguments
	Applicant’s arguments filed 3/22/22 have been fully considered by examiner. Examiner will respond to applicant’s remarks in the order presented by applicant, with applicant’s headings and page numbering used for consistency.

Claim Rejection - 35 USC § 112
	Applicant is thanked for their amendment overcoming the previous rejection under 35 USC § 112. Accordingly, examiner has withdrawn this rejection. 

Claim Rejection - 35 USC § 103
	Applicant provides arguments with respect to the previous rejection under 35 USC § 103 on pages 8-10. Given the scope of the amendments, examiner has applied new art. While examiner acknowledges that it had originally appeared that the current amendments were distinct, the Arndt reference proved compelling. Instead of restating the rejection here, examiner directs applicant’s attention to the rejection above.

Claim Rejection - 35 USC § 101
	Applicant provides arguments with respect to the rejection under 35 USC § 101 on pages 10-11. While appreciated, examiner respectfully disagrees.
	As currently claimed, applicant’s claim 8 merely appends the computing elements (“remote authenticity device”; “remote server”) to the abstract idea. MPEP 2106.05(f) is quite clear that simply appending generic computing elements, as these appear to be, does not make a claim any less directed to the underlying abstract idea. For these reasons, examiner remains unpersuaded.
	Similarly, upon further review, it was determined that claim 13 does little more than recite generic computing elements, designed to include copies of the “authenticity function,” “ruleset.” Applicant does not even provide for any type of “check” – instead, the limitation recites “to determine a second code which may be checked against the first code of the authenticity device.” Given MPEP 2106.05(f) is quite clear that simply appending generic computing elements, as these appear to be, does not make a claim any less directed to the underlying abstract idea, examiner has found claim 13 to be ineligible. 
	Claim 1 is distinct from claims 8 and 13, given that applicant has claimed: “wherein the authenticity function and the copy of the authenticity function are synchronized by using a plurality of time intervals contained in a radio signal, the radio signal being demodulated and time data obtained from the demodulated time intervals input to both the authenticity device and the server.” Applicant has thus provided for a combination of elements that includes: 1) the authenticity function and the copy of the authenticity function being synchronized; 2) a plurality of time intervals contained in a radio signal; 3) the radio signal being demodulated; 4) time data obtained from the demodulated time intervals input to both the authenticity device and the server.
	As recited in MPEP 2106.05(e): When evaluating whether additional elements meaningfully limit the judicial exception, it is particularly critical that examiners consider the additional elements both individually and as a combination. When an additional element is considered individually by an examiner, the additional element may be enough to qualify as "significantly more" if it meaningfully limits the judicial exception, and may also add a meaningful limitation by integrating the judicial exception into a practical application. However, even in the situation where the individually-viewed elements do not add significantly more or integrate the exception, those additional elements when viewed in combination may render the claim eligible. See Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ2d 1, 9 (1981) ("a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made"); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1349, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016). It is important to note that, when appropriate, an examiner may explain on the record why the additional elements meaningfully limit the judicial exception.
	Thus, examiner contends that claim 1, by virtue of these additional elements, integrates the abstract idea into practical application. 
	
	In conclusion, examiner has responded to all arguments. Examiner notes that the status of the current rejection is Non-Final, given that examiner has included a rejection under 35 USC § 101 for claims 13-20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120011070, directed to combining cryptograms for card payments;
US 20080035738, directed to a dynamic credit card with magnetic stripe and embedded encoder;
US 20140258134, directed to methods for generating one-time codes;
US 20090224060, directed to a secure credit card;
US 20150312038, directed to token security on a communication device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        7/24/22
	
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689